Hast, J. By special Act No. 172, passed by the General Assembly of 1905, a levee and drainage district to be 'composed of certain designated territory in Clay and Greene Counties, was established. See Acts of 1905, page 429. The directors were appointed .and the district was duly established in accordance with the terms of the act. The directors then proceeded with the construction of the improvement. In June, 1912, two of the directors of the district and certain taxpayers within the district instituted a suit in chancery court (against the remaining directors and against A. V. Wills & Son, with whom a contract had been made for the construction of the improvement, ¡and J. D. Mitchell, who had been elected engineer for the district. In the complaint it was .alleged that the contractors were maMng overcharges and were being paid in excess of the' contract price. It was also alleged that the contractors and the engineer had been guilty of fraud in certain respects. The court ordered a reference to a special master of the accounts between the district .and the contractors, and of the accounts between the district and the engineer. The special master was instructed to report in accordance with directions 'given him. An appeal was tafeen to this court and an opinion was handed down on all matters pertaining to the decree which we held to be final .and appealable. The court, however, held that the decree against 'the contractors and the engineer for an accounting was not final and could not be reviewed by us because the report of the master had not then come in and the finding of the chancery (Court was not for any definite amount against the 'contractors ¡and the engineer. Therefore, the appeal of the engineer .and of the contractors as to the state of .accounts between them respectively .and the board of directors was dismissed as being premature. See Seitz v. Meriwether, 114 Ark. 289, 169 S. W. 1175. Upon a remand of tlie case and the coining in of the report of the special master, the chancellor found that the contractors, A. Y. Wills & Son, were indebted to the district in the sum of $4,634.32; and that J. D. Mitchell, the engineer, was indebted to the district in the sum of $1,435.13. A decree was entered accordingly, and to reverse that decree, the contractors and the engineer have prosecuted this appeal. It is first insisted by counsel for the defendants that the court had no jurisdiction to adjust the accounts between the district and the contractors ¡and the engineer. This question was decided adversely to their contention on the former appeal, which is the law of the case. Moreover, we are of the opinion that our decision on the appeal in this respect was correct. It appears from the record that the board of directors elected J. D. Mitchell as engineer for the district and made a contract with A. Y. Wills & Son for the construction of the improvement provided for in the statute. The contractors proceeded with the construction work and had been so engaged for several years before the suit against them was instituted. Thus it will be seen that the accounts ran over a period of several years. They consisted of numerous items. Mistakes are alleged in the accounts on both sides. Many of the vouchers for the payment of the contractors have been lost. A great many of the monthly estimates prepared by the engineer were also lost. All these matters are to be considered in the adjustment of the accounts.  (1) In such cases the chancellor has power to appoint a master trained in the work to examine the accounts, to take testimony in reference thereto', and to direct him to report his finding tO' the court. The chancellor then has (authority to consider and modify the report of the master after exceptions thereto have been made. All these are cogent reasons why the accounts could be better settled by the machinery of a court of equity than by a jury. The jurisdiction of a court of chancery to settle 'and adjust long and complicated accounts such as appear from the record in this case is well established by former decisions of this court. Trapnall v. Hill, 31 Ark. 345; Smith v. Stack, 89 Ark. 143; Bagnell Tie & Timber Co. v. Goodrich, 82 Ark. 547; Goodrum v. Merchants & Planters Bank, 102 Ark. 326. It is insisted by counsel for the contractors that the court erred in not allowing them payment for the refilling of the muck ditch. The muck ditch was an excavation “not to exceed in depth eighteen inches and in width three feet, ’’tobe dug as designated by the engineer. The contract contemplated that it should be dug along the center line of the base of the levee .and provided that “a muck ditch not to exceed in depth eighteen inches and to exceed in width three feet shall be dug as designated by the engineer; such muck ditch shall be filled with earth free from perishable materials as may be taken with a dredge boat dipper. ¡Stump holes and others that may be necessary in preparation work shall be filled and compacted as prescribed for muck ditch.” The contract ¡also provides that “The contractor agrees to accept the following prices as full compensation for the completion of the work specified or implied in this contract, namely, the ¡sum of $3.50 per rod for muck ditch.” In preparation for the construction work the contractors first cleared the right-of-way by cutting down the trees on it. They used dynamite in blowing out the stumps ¡and for a part of the way the blowing out of the stumps formed a ditch along the right-of-way,-although the ditch was not constructed in a straight line a® contemplated in the ¡contract. Where the stumps were not close enough together to form a continuous ditch the earth between the ¡stumps was blown out in order to form a ditch. The contractors testified that it would have been cheaper for them to have dug out the stumps but that they blew them out with dynamite in order that they might clear the right-of-way of obstructions and ¡construct the muck ditch at the same time.  (2) The chancellor found that in doing this they practically constructed the mncik ditch along the whole line of the levee and that their work in this respect was a substantial compliance with the contract. Mnch testimony was taken on both sides, and after a careful consideration of it we do not deem it necessary to set out the testimony in detail, but think it sufficient to say that the finding of the 'chancellor to the effect that the contractors constructed a muck ditch in substantial compliance with the terms of the contract should be upheld.  (3) It is contended by counsel for .the defendants that the contractors are entitled to payment for refilling the muck ditch, and this is the principal item of contention between the contractors and the board of directors of the levee district. We do not agree with counsel in this contention. We have set forth above the terms of the contract on this question. After setting forth the dimensions of the ditch, the contract provides that it shall be filled with earth free from perishable material; and another clause provides that the 'contractor is to receive $3.50 per rod for the muck ditch. Thus it will be seen that the contract itself provides that the muck ditch shall be dug and refilled for the sum of $3.50 per rod, and this was all that the contractors were entitled to receive for that work. The testimony on the part of the contractors tends to show that in blowing out the stumps and preparing the muck ditch, all of the excavated dirt was blown away from the right-of-way and could not be used in filling the ditch. Therefore, they contend, they should be allowed to charge for refilling the muck ditch. In the first place, it may be said that the contractors chose their own method of constructing the muck ditch, and the fact that they chose a method by means of which the excavated dirt was blown away from the right-of-way of the levee doe's not offer any reason why they should be paid again for refilling the muck ditch. They chose their own way of construcing the muck ditch, and, as we have already seen, it was provided by the terms of the contract itself that they should receive $3.50 per rod for the construction of the muck ditch, and this included the refilling of it. The .amount of dirt necessary to refill the muck ditch was 16,142 cubic yards, which, at the contract price of sixteen cents per cubic yard, amounted to $2,582.72, making, with $390.34 interest, :a total of $2,973.06. The chancellor correctly decided that the contractors were not entitled to this amount. Therefore, the master in his original report, for convenience, added this to the total payments reported received by the contractors, thinking that the contractors already had been given credit for the whole of the 16,142 cubic yards necessary to refill the muck ditch. It turned out that it had been given no credit for 12,242 cubic yards which, at the contract price, would amount to $1,958.62. 'So the master corrected his report so as to give the contractors credit for this amount. They had received credit for the remaining 3,900 cubic yards, which at the contract price of sixteen cents per cubic yard amounted to $624.10 principal and $94.29 interest, or a total .of $718.39, which the master finally properly charged the contractors with on account of the muck ditch.  (4) It is also contended by counsel for the contractors that the court erred in its -allowance to them for clearing something more than thirty-five acres of additional right-of-way for the big slough ditch. It is conceded that this comes under the head of extra work which was to be paid for at the actual reasonable cost plus 15 per cent. The master allowed the contractors $35 per acre for this work. This, with the 15 per cent, was the amount approved by the court and allowed the contractors. It is contended by the contractors that the reasonable cost of clearing this land was $45 per acre, which, with the 15 per cent added, would amount to nearly $50. They contend that the -court should have allowed them this amount. The testimony is somewhat conflicting on this point, but after a careful consideration of it we are in-dined to think the chancellor was right in the amount allowed the contractors; at least it may he said that his finding in that respect is not against the preponderance of the evidence. It is next contended by counsel for the defendants that the court erred in not allowing them .an item of $1,750 for throwing dirt on one side of the ditch between certain stations. The master disallowed this claim and the court approved his action. Under the terms of the contract the engineer had the right to order the dirt to be put on one side between these stations. It is not contended that his action in making the order was arbitrary. The contractors at the time recognized the right of the engineer to make the order land did not make .any additional claim on that account at that time. We think the court properly disallowed this claim.  (5) It is next insisted that the court erred in disallowing a credit for $1,227.78. This claim is made by the contractors because of error in estimating the amount of yardage when the first survey was made between stations numbered 260 and 244. They claim 7,673.6 cubic yards, for which they were entitled to pay at sixteen cents per cubic yard. The master disallowed this claim because that work had been done something over two years before the suit was filed ¡and because the contractors had not theretofore made any claim for it. The contractors claimed that the reason they did not put in a claim for this yardage sooner was because of ¡an error in the survey which they had not discovered. They testified that when the survey was first made the rod was put down on the levee and rested on the top of some smart weeds and flags ¡and did not go down into the earth and that this mistake caused them to get pay for a less amount of yardage than they actually moved. They said that afterward they knew that they were moving more earth than they were getting pay for, and a resurvey was made, the rod being placed down to the bottom of the levee as it should have been, .and the ¡amount now claimed by them is the .additional amount which should have ¡been paid them at that time. We think the chancellor erred in not allowing this, claim. This is upon the principle that whoever demands equity should do equity. 'This rule applies to one party as well ¡as to the ¡other, and it would he as unjust to allow the hoard of directors or taxpayers to avail themselves of the mistakes .against the contractors ¡and to exact a strict ¡settlement in ¡other respects as it would he to ¡allow the contractors to claim excessive credits. See Trimble v. James, 40 Ark. 407; Dyer v. Jacoway, 50 Ark. 217; McLeod v. Griffis, 51 Ark. 14.  (6) As to the state of the accounts between the hoard of directors and the engineer, hut little need he said. Mitchell was elected engineer for the district by the hoard of directors, and ¡as such engineer had the authority to appoint assistants. He appointed a number of assistant engineers and agreed to pay and did pay them certain stated salaries. He turned in their salaries to the hoard ¡of directors ¡at a ¡greater ¡amount than he paid them and retained the excess. The court properly charged 'him with the difference between what he actually paid his ¡assistants and the .amount for which he took credit from the hoard, and this constitutes the basis of the judgment against him. It follows that the decree against ‘him must be affirmed. In the adjustment of the ¡accounts 'between the contractors and the hoard ¡of directors it may be said that the ¡chancellor .and the special master not only made a careful ¡and patient examination ¡of the accounts themselves, hut in addition took much testimony in order to ascertain their correctness. We have in turn made a careful and patient examination ¡of the record, and, except as to the item of $1,-227.78, think the finding of the ¡chancellor on the various items was not against the preponderance ¡of the evidence. The record does not disclose at exactly what time the work was done for which the credit of $1,227.78 was allowed, except that it shows that it was done more than two years 'before the filing of the report of the master. Therefore, the contractors will be entitled to 6 per cent interest on this amount for two years, and this amounts to $147.33, mating a total amount of $1,375.11. The chancellor found that $4,634.32 was due by the contractors to the district. After deducting the alb ove •claim, there will be due the district $3,259.20, iand the decree for that amount will be affirmed.